HHSC Contract No. 529-03-042-P

 

STATE OF TEXAS

 

COUNTY OF TRAVIS

 

AMENDMENT 16

TO THE AGREEMENT BETWEEN THE

HEALTH & HUMAN SERVICES COMMISSION

AND

SUPERIOR HEALTH PLAN, INC.

FOR HEALTH SERVICES

TO THE

MEDICAID STAR PROGRAM

IN THE

BEXAR SERVICE DELIVERY AREA

 

THIS CONTRACT AMENDMENT (the “Amendment”) is entered into between the HEALTH &
HUMAN SERVICES COMMISSION (“HHSC”), an administrative agency within the
executive department of the State of Texas, and Superior Health Plan, Inc.
(“HMO”), a health maintenance organization organized under the laws of the State
of Texas, possessing a certificate of authority issued by the Texas Department
of Insurance to operate as a health maintenance organization, and having its
principal office at 2100 S. IH 35, Suite 202, Austin, Texas 78704. HHSC and
CONTRACTOR may be referred to within this Amendment individually as a “Party”
and collectively as the “Parties.”

 

The Parties hereby agree to amend their Agreement as set forth herein.

 

ARTICLE 1. PURPOSE.

 

Section 1.01 Authorization.

 

This Amendment is executed by the Parties in accordance with Article 15.2 of the
Agreement.

 

Section 1.02 Effective Date.

 

Except as otherwise provided in this Amendment, the provisions of this Amendment
are effective on May 1, 2004.

 

ARTICLE 2. AMENDMENT TO THE OBLIGATIONS OF THE PARTIES

 

Section 2.01 Modification to Article 2, Definitions

 

The following provisions amend and supplement the definitions set forth in
Article 2, Definitions, as follows:

 

Court-ordered Commitment means a commitment of a STAR Member to a psychiatric
facility for treatment that is ordered by a court of law pursuant to the Texas
Health and Safety Code, Title VII, Subtitle C, or a placement in a
state-operated facility as a condition of probation, as authorized by the Texas
Family Code.

 

HHSC Contract

   Page 1 of 6    Effective Date: May 1, 2004



--------------------------------------------------------------------------------

Health-related Materials are materials that are developed by the HMO or obtained
from a third party relating to the diagnosis or treatment of medical conditions.

 

Section 2.02 Modification to Article 3, Plan Administrative and Human Resources
Requirements

 

Article 3, Plan Administrative and Human Resources Requirements, is amended by
modifying Sections 3.4.1 through 3.4.4, as follows:

 

3.4.1 Prior to distribution to (1) Members, (2) prospective Members, (3)
providers within HMO’s network, or (4) potential providers whom HMO intends to
recruit as network providers, and with the exception of Health-related
Materials, HMO must receive written approval from HHSC for all written materials
produced or authorized by HMO containing information about the STAR Program.
Health-related Materials do not need to be submitted for review and approval.
Per HHSC request, and on an ad-hoc basis, HMOs will be required to submit a list
of Health-related Materials currently being used, or used previously; HHSC may
request the review of selected materials from that list. HHSC will provide HMO a
reasonable amount of time to respond to such requests, generally no less than 10
business days.

 

3.4.2 Member materials must meet cultural and linguistic requirements, as stated
in Article 8. Unless otherwise required, Member materials must be written at a
4th - 6th grade reading comprehension level, and translated into the language of
any major population group, except when HHSC requires HMO to use statutory
language (i.e., advance directives, medical necessity, etc.).

 

3.4.3 With the exception of Health-related Materials, all plan materials
regarding the STAR Program, including Member education materials, must be
submitted to HHSC for approval prior to distribution. HHSC has fifteen (15)
working days to review the materials and recommend any suggestions or required
changes. If HHSC has not responded to HMO by the fifteenth (15th) day, HMO may
print and distribute these materials. HHSC reserves the right to request HMO to
modify plan materials that are deemed approved and have been printed or
distributed. These modifications can be made at the next printing unless
substantial non-compliance exists, as determined by HHSC. An exception to the
fifteen (15) working day timeframe may be requested in writing by HMO for
written provider materials that require a quick turn-around time (e.g.,
letters). HHSC will review such requests within a reasonable amount of time,
generally within 5 working days. HHSC reserves the right to require revisions to
materials if inaccuracies are discovered or if changes are required by changes
in policy or law. These changes can be made at the next printing unless
substantial non-compliance exists, as determined by HHSC.

 

3.4.4 With the exception of Health-related Materials, HMO must send
HHSC-approved English versions of HMO’s Member Handbook, Member Provider
Directory, newsletters, individual Member letters, and any written information
that applies to Medicaid-specific services to TDHS for TDHS to translate into
Spanish. TDHS must provide the written and approved translation into Spanish to
HMO no later than 15 working days after receipt of the English version by HHSC.
HMO must

 

HHSC Contract

   Page 2 of 6    Effective Date: May 1, 2004



--------------------------------------------------------------------------------

incorporate the approved translation into their materials. If TDHS has not
responded to HMO by the fifteenth day, HMO may print and distribute these
materials. HHSC reserves the right to require revisions to materials if
inaccuracies are discovered or if changes are required by changes in policy or
law. These changes can be made at the next printing, unless substantial
non-compliance exists, as determined by HHSC. HMO has the option to use the TDHS
translation unit or their own translators for health education materials not
containing Medicaid-specific information and for other marketing materials such
as billboards, radio spots, and television and newspaper advertisements.

 

Section 2.03 Modification to Article 4, Fiscal, Financial, Claims, and Insurance
Requirements

 

Article 4, Fiscal, Financial, Claims, and Insurance Requirements, is amended by
modifying Sections 4.10.3 and 4.10.6, respectively, as follows:

 

4.10.3 HMO and claims processing subcontractors must comply with HHSC’s Texas
Medicaid Managed Care Claims Manual (Claims Manual), as amended or modified. The
Claims Manual is incorporated herein by reference and contains HHSC’s claims
processing and reporting requirements. HHSC will provide the HMO reasonable
notice of changes to the Claims Manual. For purposes of this section only,
“reasonable notice” will generally mean 60 days advance written notice of
systems changes and 30 days advance written notice of other changes, unless in
HHSC’s sole discretion, changes in federal or state laws, rules, regulations, or
policies warrant a shorter time period for notice.

 

4.10.6 All provider clean claims must be adjudicated (finalized as paid or
denied adjudicated) within 30 days from the date the claim is received by HMO.
HMO must pay providers interest on a claim that is not adjudicated within 30
days from either: (1) the date the HMO receives the clean claim, or (2) the date
the claim becomes clean. HMO must pay providers interest at an 18% annual rate,
calculated daily for the full period in which the clean claim remains
unadjudicated beyond the 30-day claims processing deadline. HMO must comply with
the Texas Medicaid Managed Care Claims Manual to determine the principal amount
for the interest payment computation. HMO will be held to a minimum performance
level of 90% of all clean claims paid or denied within 30 days of receipt and
99% of all clean claims paid or denied within 90 days of receipt. Failure to
meet these performance levels is a default under this contract and could lead to
damages or sanctions as outlined in Article 17. The performance levels are
subject to changes, if required to comply with federal and state laws or
regulations.

 

Section 2.04 Modification to Article 5, Statutory, Regulatory, and Compliance
Requirements

 

Effective February 15, 2004, Article 5, Statutory, Regulatory, and Compliance
Requirements, is amended by adding new Section 5.1.4, and by modifying Sections
5.6.1 and 5.6.2, respectively, as set forth below. The attached HUB monthly
reporting form replaces the quarterly reporting form included in Attachment B to
the Agreement :

 

5.1.4 In accordance with Texas Government Code §2262.003, HMO understands that
acceptance of funds under this contract acts as

 

HHSC Contract

   Page 3 of 6    Effective Date: May 1, 2004



--------------------------------------------------------------------------------

acceptance of the authority of the State Auditor’s Office, or any successor
agency, to conduct an audit or investigation in connection with those funds. HMO
further agrees to cooperate fully with the State Auditor’s Office or its
successor in the conduct of the audit or investigation, including providing all
records requested. HMO will ensure that this clause concerning the authority to
audit funds received indirectly by subcontractors through HMO and the
requirement to cooperate is included in any subcontract it awards.

 

5.6 HISTORICALLY UNDERUTILIZED BUSINESS

 

5.6.1 In accordance with Texas Government Code Chapter 2161 and 1 TAC §111.11 et
seq. and §392.100 state agencies are required to make a good faith effort to
assist Historically Underutilized Businesses (HUBs) in receiving contract awards
issued by the State. The goal of this program is to promote full and equal
business opportunity for all businesses in contracting with the state. It is
HHSC’s intent that all contractors make a good faith effort to subcontract with
HUBs during the performance of their contracts.

 

Important Note: The Health and Human Services Commission has concluded that HUB
subcontracting opportunities may exist in connection with this contract. See
Appendix B to the Agreement for the following instructions and form:
“Grant/Subcontract Applications Client Services HUB Subcontracting Plan
Instructions” (C-IGA) and “Determination of Good Faith Effort for Grant
Contracts” (C-DGFE). If an approved HUB Subcontracting Plan is not already on
file with HHSC, the HMO shall submit a completed C-DGFE with the signed contract
or renewal.

 

5.6.2 In accordance with Article 12.11, HMO is required to submit HUB monthly
reports in the format set forth in Appendix B to the Agreement. CONTRACTOR must
submit retroactive monthly reports for months, beginning December 2003.

 

If HMO decides after the award to subcontract any part of the contracted work,
the HMO shall notify HHSC Health Plan Manager prior to entering into any
subcontract. The HMO shall comply with the good faith effort requirements
relating to developing and submitting a modified HUB Subcontracting Plan.

 

Section 2.05 Modification of Article 6, Scope of Services

 

Article 6, Scope of Services, is amended by modifying Section 6.6.11, as
follows:

 

6.6 BEHAVIORAL HEALTH CARE SERVICES – SPECIFIC REQUIREMENTS

 

6.6.11 HMO must provide inpatient psychiatric Covered Services to Members under
the age of 21 who have been ordered to receive the services by a court of
competent jurisdiction under the provisions of Title VII, Subtitle C of the
Texas Health and Safety Code, relating to court-ordered commitments to
psychiatric facilities, or a placement in a state-operated facility as a
condition of probation, as authorized by the Texas Family Code.

 

HHSC Contract

   Page 4 of 6    Effective Date: May 1, 2004



--------------------------------------------------------------------------------

Section 2.06 Modification of Article 7, Provider Network Requirements

 

Article 7, Provider Network Requirements, is amended by modifying Section
7.2.8.10, as follows:

 

7.2.8.10 All provider clean claims must be adjudicated (finalized as paid or
denied adjudicated) within 30 days from the date the claim is received by HMO.
HMO must agree to pay the provider interest, in accordance with Section 4.10.6
for clean claims that are not adjudicated within 30 days.

 

Section 2.07 Modification of Article 12, Reporting Requirements

 

Effective February 15, 2004, Article 12, Reporting Requirements, is amended by
modifying Sections 12.2.9, and 12.11, as follows:

 

12.2.9 Claims Reports. HMO must comply with Claims Reports submission
requirements specified in HHSC’s Texas Medicaid Managed Care Claims Manual. The
reports must be submitted to HHSC in a format specified within the Texas
Medicaid Managed Care Claims Manual and/or report templates provided by HHSC.

 

12.11 HMO must submit monthly reports documenting HMO’s HUB program efforts and
accomplishments in a format provided by HHSC.

 

Section 2.08 Modification of Article 13, Payment Provisions

 

Article 13, Payment Provisions, is amended by modifying Section 13.1.2. Section
13.2.4 is deleted in its entirety, and new Section 13.2.6 is added, as follows:

 

13.1.2 The monthly capitation amounts and the Delivery Supplemental Payment
(DSP) amount, effective as of September 1, 2003, are listed below.

 

SDA

Risk Group

--------------------------------------------------------------------------------

   Monthly
Capitation Amounts


--------------------------------------------------------------------------------

TANF Children (> 1 year of age)

   $ 71.40

TANF Adults

   $ 192.95

Pregnant Women

   $ 337.33

Newborns* (up to 12 Months of Age)

   $ 408.23

Expansion Children (> 1 year of Age)

   $ 73.46

Federal Mandate Children

   $ 64.53

Disabled/Blind Administration

   $ 14.00

 

* The category, “Newborns” includes the following groups of children: 1) TP 45s
(see Article 2, Definitions of STAR contract), 2) Expansion Children who are
less than or equal to 1 year of age, and 3) TANF children who are less than or
equal to 1 year of age).

 

Delivery Supplemental Payment. A one-time per pregnancy supplemental payment for
each delivery shall be paid to HMO as provided below in the following amount:
$2,834.10.

 

HHSC Contract

   Page 5 of 6    Effective Date: May 1, 2004



--------------------------------------------------------------------------------

13.2 EXPERIENCE REBATE TO STATE

 

13.2.4 [deleted]

 

13.2.6 Interest on any experience rebate owed to HHSC shall be charged beginning
on the date that the first and/or second settlements are overdue to the date of
the respective payment. In addition, if any adjusted amount is owed to HHSC at
the final settlement date, then interest is charged on the adjusted amount owed
beginning on the second settlement date to the date of the final settlement
payment. Interest charged shall be calculated on an annual and simple basis
using the current Prime Rate(s) established by the federal government.

 

ARTICLE 3. REPRESENTATIONS AND AGREEMENT OF THE PARTIES

 

The Parties contract and agree that the terms of the Agreement will remain in
effect and continue to govern except to the extent modified in this Amendment.

 

By signing this Amendment, the Parties expressly understand and agree that this
Amendment is hereby made a part of the Agreement as though it were set out word
for word in the Agreement.

 

IN WITNESS HEREOF, HHSC and the CONTRACTOR have each caused this Amendment to be
signed and delivered by its duly authorized representative.

 

SUPERIOR HEALTH PLAN, INC.       HEALTH & HUMAN SERVICES COMMISSION By:   /s/
Christopher Bowers       By:   /s/ Albert Hawkins     Christopher Bowers        
  Albert Hawkins     President and CEO           Executive Commissioner

Date:

  3/31/04      

Date:

  5/4/04

 

HHSC Contract

   Page 6 of 6    Effective Date: May 1, 2004



--------------------------------------------------------------------------------

HHSC Contract No. 529-03-042-Q

 

STATE OF TEXAS

 

COUNTY OF TRAVIS

 

AMENDMENT 17

TO THE AGREEMENT BETWEEN THE

HEALTH & HUMAN SERVICES COMMISSION

AND

SUPERIOR HEALTH PLAN, INC.

FOR HEALTH SERVICES

TO THE

MEDICAID STAR PROGRAM

IN THE

BEXAR SERVICE DELIVERY AREA

 

THIS CONTRACT AMENDMENT (the “Amendment”) is entered into between the HEALTH &
HUMAN SERVICES COMMISSION (“HHSC”), an administrative agency within the
executive department of the State of Texas, and Superior Health Plan, Inc.
(“HMO”), a health maintenance organization organized under the laws of the State
of Texas, possessing a certificate of authority issued by the Texas Department
of Insurance to operate as a health maintenance organization, and having its
principal office at 2100 S. IH 35, Suite 202, Austin, Texas 78704. HHSC and
CONTRACTOR may be referred to within this Amendment individually as a “Party”
and collectively as the “Parties.”

 

The Parties hereby agree to amend their Agreement as set forth herein.

 

ARTICLE 1. PURPOSE.

 

Section 1.01 Purpose

 

The purpose of this Amendment is to revise the monthly capitation rates, as last
defined by Section 2.08 of Amendment 16 to the Agreement of the Parties. The
Centers for Medicare and Medicaid (“CMS”) did not approve the monthly capitation
rates set forth in Section 2.08 of Amendment 16, thereby making the section
invalid and unenforceable by operation of law.

 

Section 1.02 Authorization.

 

This Amendment is executed by the Parties in accordance with Article 15.2 of the
Agreement.

 

Section 1.03 Effective Date.

 

This Amendment is effective May 1, 2004.

 

HHSC Contract

   Page 1 of 2    Effective Date: May 1, 2004



--------------------------------------------------------------------------------

ARTICLE 2. AMENDMENT TO THE OBLIGATIONS OF THE PARTIES

 

Section 2.01 Modification of Article 13, Payment Provisions

 

Section 13.1.2 is deleted in its entirety and replaced as follows:

 

13.1.2 The following table represents the monthly capitation rates applicable to
the dates specified below:

 

SDA

--------------------------------------------------------------------------------

  

Monthly Capitation
Rate

Effective
9/1/03 to 6/30/04

--------------------------------------------------------------------------------

  

Monthly Capitation
Rate

Effective

7/1/04 to 7/31/04

--------------------------------------------------------------------------------

  

Monthly Capitation
Rate

Effective
8/1/04 to 8/31/04

--------------------------------------------------------------------------------

TANF Child (> 1 year of age)

   71.40    71.40    71.40

TANF Adult

   189.24    232.91    192.95

Pregnant Woman

   335.46    355.72    337.32

Newborn* (up to 12 Months of Age)

   408.23    408.23    408.23

Expansion Child (> 1 year of age)

   73.46    73.46    73.46

Federal Mandate Child

   64.53    64.53    64.53

Disabled/Blind Administration

   14.00    14.00    14.00

 

* The category, “Newborns” includes the following groups of children: 1) TP 45s
(see Article 2, Definitions of STAR contract), 2) Expansion Children who are
less than or equal to 1 year of age, and 3) TANF children who are less than or
equal to 1 year of age).

 

Delivery Supplemental Payment. A one-time per pregnancy supplemental payment for
each delivery shall be paid to HMO in the following amount: $2834.10.

 

ARTICLE 3. REPRESENTATIONS AND AGREEMENT OF THE PARTIES

 

The Parties contract and agree that the terms of the Agreement will remain in
effect and continue to govern except to the extent modified in this Amendment.

 

By signing this Amendment, the Parties expressly understand and agree that this
Amendment is hereby made a part of the Agreement as though it were set out word
for word in the Agreement.

 

IN WITNESS HEREOF, HHSC and the CONTRACTOR have each caused this Amendment to be
signed and delivered by its duly authorized representative.

 

SUPERIOR HEALTH PLAN, INC.       HEALTH & HUMAN SERVICES COMMISSION By:   /s/
Christopher Bowers       By:   /s/ Albert Hawkins     Christopher Bowers        
  Albert Hawkins     President and CEO           Executive Commissioner

Date:

  6/10/04      

Date:

  6/17/04

 

HHSC Contract

   Page 2 of 2    Effective Date: May 1, 2004